PD-1305-15
                              PD-1305-15                 COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                         Transmitted 11/2/2015 8:52:38 PM
                                                           Accepted 11/3/2015 2:33:11 PM
                                                                           ABEL ACOSTA
                        CAUSE NO. ___________________                              CLERK

                      IN THE COURT OF CRIMINAL APPEALS
                                  FOR THE
                               STATE OF TEXAS

                     AARON ANTHONY TORRES, APPELLANT

                                     V.

                          STATE OF TEXAS, APPELLEE


                    PETITION FOR DISCRETIONARY REVIEW
                   FROM THE 19TH JUDICIAL DISTRICT COURT
                          MCLENNAN COUNTY, TEXAS
                   TRIAL COURT CASE NUMBER 2012-1062-C1
                   HON. RALPH STROTHER, JUDGE PRESIDING

                   AND IN THE THIRTEENTH COURT OF APPEALS
                            CORPUS CHRISTI, TEXAS
                    APPELLATE CAUSE NUMBER 13-14-0031-CR




          APPELLANT’S PETITION FOR DISCRETIONARY REVIEW



                             DENTON B. LESSMAN
                             TX BAR NO. 24042474
November 3, 2015         100 N. 6TH STREET, STE. 702
                               WACO, TX, 76701
                         TELEPHONE: (254) 776-4544
                          FACSIMILE: (254) 776-4551
                       EMAIL DLESSMANATTY@AOL.COM
                         ATTORNEY FOR APPELLANT

               ORAL ARGUMENT IS DEFERRED TO THE COURT
                  IDENTITY OF PARTIES AND COUNSEL

   AARON ANTHONY TORRES                         APPELLANT

   STATE OF TEXAS                               APPELLEE

   DENTON B. LESSMAN                            APPELLATE ATTORNEY FOR
   100 N. 6TH STREET, STE. 702                  APPELLANT
   WACO, TEXAS 76701,

   DARREN OBENOSKEY                             TRIAL ATTORNEY FOR
   510 N. VALLYE MILLS DR.                      APPELLANT
   STE. 302
   WACO, TEXAS 76710

   ABELINO “ABEL REYNA                          TRIAL & APPLELLATE
   501 WASHINGTON AVE.                          ATTORNEY FOR APPELLEE /
   WACO, TEXAS 76701                            CRIMINAL DISTRICT
                                                ATTORNEY FOR MCLENNAN
                                                COUNTY, TEXAS


                            TABLE OF CONTENTS




                          TABLE OF AUTHORITIES

Cases

Carpenter v. State, 979 S.W.2d 633, 634 (Tex. Crim. App. 1998) ............... 8

Irby v. State, 327 S.W.3d 138, 154 (Tex. Crim. App. 2010) ......................... 8

Johnson v. State, 433 S.W.3d 546 (Tex. Crim. App. 2014) ......................... 8

Perry v. State, 239 S.W.3d 859, 865 (Tex. App.—Texarkana 2007, no pet) 6

                                         2
Torres v. State, 2015 WL 5158385 (Tex. App.—Corpus Christi 2015, pet
 filed) .......................................................................................................... 4

Rules

Tex. R. App. Pro. Rule 66.3(f) ...................................................................... 4

Tex. R. App. Proc. Rule 66.3(a) & (c) .......................................................... 4

Constitutional Provisions

Sixth Amendment to the United States Constitution .................................... 5



                   STATEMENT REGARDING ORAL ARGUMENT

        The Petitioner, Aaron Anthony Torres, requests to present oral

argument on this case if the Court determines it to be beneficial in its

consideration.

                                   STATEMENT OF THE CASE

        This case is an appeal from the Honorable 13th Court of Appeals and

19th District Court of McLennan County. Aaron Anthony Torres (Torres)

was indicted for the offenses of: Ct. 1) Continuous Sexual Abuse of a Child,

Cts. 2-4) Aggravated Sexual Assault of a Child, Cts. 5-8) Indecency With a

Child by Contact. (C.R. Vol. I-6) A jury trial was held in this matter on

December 3, 2013 through December 5, 2013. (R.R. vol 1, pgs. 1-18)

TORRES was found guilty and sentenced to incarceration in TDCJ for a

period of life on counts 1-4, 20 years on counts 5-7. (R.R. vol. 6, pgs. 41-

                                                         3
42) TORRES properly filed a notice of appeal of the Trial Court’s

Judgment. (C.R. Vol. I-158).

               STATEMENT OF PROCEDURAL HISTORY

     Notice of appeal was properly filed on 12/11/13. (C.R. I-158) The

Thirteenth Court of Appeals overruled Torres’ three issues and affirmed the

Trial Court’s judgment. Torres v. State, 2015 WL 5158385 (Tex. App.—

Corpus Christi 2015, pet filed). There was no motion for rehearing filed.

                 QUESTION PRESENTED FOR REVIEW

     The Honorable Thirteenth Court of Appeals’ holding is incorrect

because it denies Torres his right to confrontation under the 6th

Amendment. Torres has a right to present evidence regarding the mental

status of his accuser and the extent of her mental impairment.

                  REASONS FOR GRANTING REVIEW

     Torres asserts that the reason for granting review is that the Tenth

Court of Appeals has:

1) determined an important question of law in a way that conflicts with this

court and other court of appeals’ decision on the same issue, Tex. R. App.

Proc. Rule 66.3(a) & (c); and,




                                      4
2) so far departed from the accepted and usual course of judicial

proceedings as to call for an exercise of the Court of Criminal Appeals’

power of supervision. Tex. R. App. Pro. Rule 66.3(f).

                                                    ARGUMENT

           The Trial Court violated Torres’ right to challenge the credibility and

truthfulness of G.T 1 under the confrontation clause of the Sixth Amendment

to the United States Constitution by excluding evidence that was necessary

to challenge both her credibility and present evidence regarding mental

state.

           Torres’ trial counsel attempted to present video evidence to the jury

that           showed             the         psychological/psychiatric/behavioral/sociological

conditions of G.T. (R.R. vol. 4, pgs. 270 et. seq.) Specifically, it was a video

of G.T. violently interacting with the Waco Police Department on January 7,

2013. The State objected that the video was irrelevant because the outcry

was in 2010, and that there was already enough evidence regarding G.T.’s

conditions before the jury. The Trial Court denied Torres’ request to present

the video to the jury.

           Torres presented to the Court of Appeals that the excluded evidence

was specific to the mental status of his accuser and the extent of her

1
    The alleged child victim in this case has consistently been referred to as G.T. by both parties.
                                                              5
mental impairment. The Thirteenth Court of Appeals overruled the issue

without addressing the mental status and impairment of G.T. Instead, the

Court simply addressed Torres’ argument as a general confrontational

clause issue.

     Torres argued that the law applicable to this issue was correctly

stated by Perry v. State, 239 S.W.3d 859, 865 (Tex. App.—Texarkana

2007, no pet):

     “The law is well settled that the credibility of the witness, and
     the weight to be given his or her testimony, is a matter for the
     jury to decide. See TEX.CODE CRIM. PROC. ANN. art. 38.04
     (Vernon 1979). Equally established is the limitation placed on
     cross-examination by evidentiary Rule 608(b), which precludes
     attacks on a witness' credibility by way of specific instances of
     conduct, except for certain criminal convictions. However, the
     jury is entitled to hear evidence as to the mental status of the
     witness and the extent of his or her mental impairment. See
     Saucier v. State, 235 S.W.2d 903, 915–16 (Tex. Crim. App.
     1950 (op. on reh'g). ‘[T]he mental capacity of the witness is the
     proper subject of consideration and impeachment as bearing
     upon his credibility.’ Bouldin v. State, 222 S.W. 555, 557 (Tex.
     Crim. App. 1920. Therefore, the right to cross-examination
     includes the right to impeach the witness with evidence that
     might go to any impairment or disability affecting the witness'
     credibility. See Saglimbeni v. State, 100 S.W.3d 429, 435
     (Tex.App.-San Antonio 2002, pet. ref'd (citing Virts v. State, 739
S.W.2d 25, 29 (Tex. Crim. App. 1987; see also Sidney v. State,
     753 S.W.2d 410, 413 (Tex.App.-Houston [14th Dist.] 1986, pet.
     ref'd (Trial court should have allowed appellant to cross-
     examine witness on the duration, extent, and treatment of his
     mental condition).” Perry at 865.


                                     6
     G.T.’s      psychological/psychiatric/behavioral/sociological   conditions

were a main issue in this case. For example:

  • During opening statements the State and Defense both clearly

     explained that this case was going to be about the credibility of G.T.

     including her psychological/psychiatric conditions. After opening, the

     State presented their case how G.T. was a victim of the “life she has

     been dealt” (State opening, R.R. vol. 3 pg. 11) and her

     behavior/conditions were the result thereof (R.R. vol. 3, pg. 24

     [questioning of Lori Smith, LPC]; R.R. vol. 4, pg. 130 [questioning of

     Laura Richter, Therapist]; R.R. vol. 4, pg. 244 [questioning of Dr.

     Carter]).

  • The testimony presented by the State included relevant time periods

     both before and after the alleged offenses. For example, said

     testimony included G.T. chasing her brother around the house with a

     knife when she was five (R.R. vol. 4, pg. 73); and, also included

     testimonial evidence - Laura Richter, Clinical Therapist at New Life,

     (R.R. vol. 4, pgs. 132 et seq.) - on G.T.’s condition from May 2013

     until the date of trial. This 2013 testimony included G.T. losing

     control,     being   very   verbally   aggressive,   threatening,   yelling,

     screaming for probably at least an hour or so. (R.R. vol. 4, pg. 164).
                                        7
  • The State showed G.T.’s conditions required her to have inpatient

     treatment within several mental health facilities: Austin State Hospital,

     DePaul Psychiatric Center in Waco, River Crest Psychiatric Hospital

     in San Angelo, Methodist Home in Waco, New Life Treatment Center

     in Canyon Lake, and Cedar Crest Psychiatric Hospital in Belton. She

     was inpatient at Cedar Crest when the outcry was made. At the time

     of the outcry, G.T. was 12 years old.

     So, how could it be impermissible for Torres to present to the jury true

evidence of the nature of her condition? Clearly, the video evidence has a

logical or causal connection with G.T.’s mental status or the impact of her

impairment. Johnson v. State, 433 S.W.3d 546 (Tex. Crim. App. 2014);

Carpenter v. State, 979 S.W.2d 633, 634 (Tex. Crim. App. 1998); Irby v.

State, 327 S.W.3d 138, 154 (Tex. Crim. App. 2010).

                              CONCLUSION

     The exclusion of Torres’ video evidence regarding G.T.’s mental

status the extent of her impairment denies him his right to confrontation

under the 6th Amendment of the United States Constitution. The

Intermediate Court’s incorrect holding is in conflict with established Texas

law as explained in Perry. Without granting this petition for discretionary

review, an incorrect precedence will continue in Texas Jurisprudence.
                                     8
                                  PRAYER

      WHEREFORE PREMISES CONSIDERED, Torres prays that this

Honorable Court will grant this petition.

                                    Respectfully Submitted,

                                    Law Office of Denton B. Lessman
                                    100 N. 6th Street, Ste. 702
                                    Waco, Texas 76701
                                    Tel: (254) 776-4544
                                    Fax: (254) 776-4551



                                    By:
                                            Denton B. Lessman
                                            TX Bar No. 24042474
                                            Attorney for Appellant

                         CERTICATE OF SERVICE

      I hereby certify that a copy of this Petition for Discretionary Review

was served on the State Prosecuting Attorney and the Criminal District

Attorney of McLennan County via facsimile on November 3, 2015.




                                    Denton B. Lessman

                     CERTIFICATE OF COMPLIANCE

      I hereby certify in accordance with Rule 9.4(i)(3) that this entire

document, including those excludable under Rule 9.4(i)(1), has a total of
                                       9
1572 words and that this documents was produced using Microsoft Word

2013.




                               Denton B. Lessman


                            APPENDIX




                                 10
                              NUMBER 13-14-00031-CR

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


AARON ANTHONY TORRES,                                                                  Appellant,

                                                  v.

THE STATE OF TEXAS,                                                                     Appellee.


                       On appeal from the 19th District Court
                           of McLennan County, Texas.


                              MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Longoria
                 Memorandum Opinion by Justice Rodriguez
       Appellant Aaron Anthony Torres appeals from a judgment rendered by the 19th

District Court of McLennan County, Texas.1 A jury found Torres guilty of seven counts


       1 This case is before the Court on transfer from the Tenth Court of Appeals in Waco pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through Ch. 46, 2015 R.S.).
of sexual abuse of his minor daughter, G.T.2 Torres was found guilty of: continuous

sexual abuse of a child (Count 1); aggravated sexual assault of a child (Counts 2–4); and

indecency with a child by contact (Counts 5–7). TEX. PENAL CODE ANN. §§ 21.02, 22.021,

21.11 (West, Westlaw through Ch. 46, 2015 R.S.). After the jury assessed punishment,

the trial court sentenced Torres to life imprisonment on Counts 1 through 4, and twenty

years’ imprisonment on Counts 5 through 7. Torres raises three issues on appeal. We

affirm.

                                         I.      BACKGROUND3

          In 2010, when G.T. was twelve years old, she was admitted to the Cedar Crest

Hospital and Rehabilitation Center (Cedar Crest) for treatment and evaluation for

behavioral issues. While at Cedar Crest, G.T. made an “outcry” statement to one of her

therapists, Lori Smith; G.T. gave Smith a piece of paper on which she detailed her outcry

statement. The hand-written note said “when I was little my dad raped and sexually

assaulted me.” G.T. also told Smith that Torres said he would kill her if she told anyone.

          Smith contacted Child Protective Services and the police. G.T. was referred to

the Advocacy Center where Ann Sims, M.D. performed an evaluation. At the Advocacy

Center, G.T. provided Dr. Sims a more detailed description of the abuse: she claimed

Torres began to sexually assault her when she was eight years old and that the abuse

continued until she was eleven years old. Detective Thomas Schmidt with the Beverly


          2 We will refer to the minor complainant as G.T., as it was the abbreviation used by the parties in
their briefing.

         3 Because this is a memorandum opinion and the parties are familiar with the facts, we will not

recite them here except as necessary to advise the parties of the Court's decision and the basic reasons
for it. See TEX. R. APP. P. 47.4.

                                                     2
Hills Police Department investigated the claim and determined there was probable cause

to arrest Torres.      Torres was later indicted for continuous sexual abuse of a child,

aggravated sexual assault of a child, and indecency with a child.

        Torres pled “not guilty” and elected to have a trial by jury. The jury found Torres

guilty on all seven counts and assessed life imprisonment on Counts 1 through 4 and

twenty years’ imprisonment on Counts 5 through 7. The trial court entered judgment

consistent with the verdict. This appeal followed.

                                  II.     CONFRONTATION CLAUSE

        By his first issue, Torres contends that the trial court abused its discretion when it

excluded video evidence of G.T.’s arrest in 2013. Specifically, Torres contends that the

trial court violated his right to challenge the credibility and truthfulness of G.T. under the

Confrontation Clause of the Sixth Amendment to the United States Constitution by

excluding evidence that was necessary to challenge both her credibility and mental state.4

        Torres’s attorney argued before the trial court that the video was relevant to show,

for credibility and impeachment purposes, the “mental disability or the mental capacity of

the witness” and what she was going through “at that time.” Upon questioning by the

trial court, Torres’s trial attorney clarified that he was not seeking to admit the video

through Texas Rule of Evidence 608, but through the Confrontation Clause. Torres’s

attorney went on to say that the video was “evidence of [G.T.’s] mental incapacity, her




        4 At trial, Torres argued for admission of the video only on constitutional grounds pursuant to the

Confrontation Clause. Torres, as the proponent of the evidence, was required to offer the evidence for its
admissible purpose. See TEX. R. APP. P. 33.1; Reyna v. State, 168 S.W.3d 173, 173 (Tex. Crim. App.
2005). To the extent Torres raises other issues on appeal supporting admission of the video evidence,
they are not preserved. See TEX. R. APP. P. 33.1; Reyna, 168 S.W.3d at 179.
                                                    3
mental disability that she’s going through at those moments, and that’s directly around

the time frame that she is making these allegations . . . .” The trial court excluded the

evidence.

       Torres made an offer of proof to the trial court after it excluded his proffered

evidence. Outside the presence of the jury, he called Officer Eric Trojanowski with the

Waco Police Department to the stand. Officer Trojanowski testified that he responded

to a call on January 7, 2013, about a disturbance in progress involving a runaway minor

he identified as G.T. Officer Trojanowski took G.T. into custody in an effort to defuse the

situation.     The officer’s video equipment recorded a video of the arrest and the

subsequent ride in the patrol vehicle. That video showed G.T. aggressively resisting

restraint, threatening Officer Trojanowski, and using profanity.5

       During Officer Trojanowski’s testimony, the trial court noted that the video was

taken in 2013 and not in 2010 as argued by Torres. The following exchange occurred:

       Court:           I want to make sure I understood what you said earlier, Officer.
                        This was in January of this year?

       Officer:         Yes, sir.

       Court:           Of 2013?

       Officer:         Of 2013, yes, sir.

       State:           So we don’t even have the right officer.

       Defense:         Oh, you know what, that’s not the one before Cedar Crest.

       Court:           Because this outcry happened in —

       State:           2010.



       5   The video was also offered into evidence via an offer of proof.
                                                      4
       Defense:        Right.

       Court:          Okay, so this incident certainly doesn’t have anything to do
                       with this case.

       Defense:        Okay, I’ll just close it up, then.

                ....

       Court:          I thought you were saying this happened in proximity to the
                       time of the accusation.

       Defense:        That’s what I was thinking, but when I look back at it now, that’s
                       not correct.

        A.      Applicable Law

       We review a trial court’s decision to admit or exclude evidence for an abuse of

discretion. Oprean v. State, 201 S.W.3d 724, 726 (Tex. Crim. App. 2006); Shilling v.

State, 60 S.W.3d 280, 282 (Tex. App.—Waco 2001, pet. ref’d). The trial court did not

abuse its discretion if its decision was in the “zone of reasonable disagreement.” See

Oprean, 201 S.W.3d at 726. “The Confrontation Clause of the Sixth Amendment, made

applicable to the States through the Fourteenth Amendment, provides: ‘In all criminal

prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses

against him.’” Maryland v. Craig, 497 U.S. 836, 844 (1990) (citing U.S. CONST. amend.

VI). The central purpose of the Confrontation Clause is to ensure the reliability of the

evidence against a criminal defendant by subjecting it to rigorous testing in the context of

an adversary proceeding before the trier of fact. Crawford v. Washington, 124 U.S. 36,

74 (2004) (citing Craig, 497 U.S. at 845).

       As this description indicates, the right guaranteed by the Confrontation
       Clause includes not only a personal examination, but also (1) insures that
       the witness will give his statements under oath—thus impressing him with
       the seriousness of the matter and guarding against the lie by the possibility
                                                  5
       of a penalty for perjury; (2) forces the witness to submit to cross-
       examination, the ‘greatest legal engine ever invented for the discovery of
       truth’; and (3) permits the jury that is to decide the defendant's fate to
       observe the demeanor of the witness in making his statement, thus aiding
       the jury in assessing his credibility.

Id. at 845–46 (internal citations omitted).      “The Confrontation Clause is generally

satisfied when the defense is given a full and fair opportunity to probe and expose

[testimonial] infirmities [such as forgetfulness, confusion, or evasion] through cross-

examination, thereby calling to the attention of the factfinder the reasons for giving scant

weight to the witness' testimony.” Id. at 847 (quoting Delaware v. Fensterer, 474 U.S.
15, 22 (1985) (per curiam)).

       “Generally, the right to present evidence and to cross-examine witnesses under

the Confrontation Clause does not conflict with the corresponding rights under state

evidentiary rules.” Tollett v. State, 422 S.W.3d 886, 892–93 (Tex. App.—Houston [14th

Dist.] 2014, pet. denied) (citing Hammer v. State, 296 S.W.3d 555, 561 (Tex. Crim. App.

2009)). The Confrontation Clause does not confer on a defendant the right to impeach

the general credibility of a witness through otherwise prohibited modes of cross-

examination. Id. at 893. “[D]espite a defendant's constitutional right to cross-examine

witnesses, the trial court retains wide latitude to impose reasonable limits on such cross-

examination based on concerns about, among other matters, harassment, prejudice,

confusion of the issues, the witnesses' safety, or interrogation that is repetitive or only

marginally relevant.” Id. (citing Irby v. State, 327 S.W.3d 138, 145 (Tex. Crim. App.

2010)).




                                             6
       B.      Discussion

       Pursuant to the Confrontation Clause of the Sixth Amendment, Torres had the right

to be confronted with the witnesses against him. See Craig, 497 U.S. at 894. G.T.

testified during the trial and was subject to cross-examination by Torres. The transcript

of Torres’s cross-examination of G.T. consists of sixteen pages in the reporter’s record.

Torres had a full and fair opportunity to probe and expose G.T.’s alleged testimonial

infirmities through cross-examination. See id. at 847.

       Torres contends, in error, that the Confrontation Clause entitled him to admit as

evidence a video recording taken three years after the outcry statement at issue for the

purpose of attacking G.T.’s credibility. However, the Confrontation Clause does not

permit Torres the right to impeach G.T.’s general credibility through otherwise prohibited

modes of cross-examination. See id. at 893. Though Torres had a constitutional right

to cross-examine G.T., the trial court retained wide latitude to impose “reasonable limits”

on cross-examination when it was prejudicial, repetitive, or only marginally relevant.” 6

See id. (citing Irby v. State, 327 S.W.3d 138, 145 (Tex. Crim. App. 2010)).

       We conclude the trial court did not abuse its discretion when it excluded the video

evidence because the video was duplicative of extensive testimony about G.T.’s

behavioral issues and its relevance was further diluted by the fact that it occurred three

years after, and not immediately before, the outcry statement at issue. See id. at 894–

97; Irby, 327 S.W.3d at 145.

       We overrule Torres’s first issue.


       6   G.T., her mother, Smith, and Dr. Sims testified regarding G.T.’s behavioral problems and her
various treatment programs.
                                                  7
               III.   TEXAS CODE OF CRIMINAL PROCEDURE ARTICLE 38.072

       By his second issue, Torres contends that the trial court erred when it permitted

the State to introduce G.T.’s “outcry” statement into evidence.       Specifically, Torres

contends that the State failed to follow the statutory provisions of article 38.072 of the

code of criminal procedure because it did not give notice of its intent to use the outcry

statement fourteen days before trial and the statement was admitted to the jury without a

preliminary hearing on reliance. See TEX. CODE CRIM. PROC. ANN. art. 38.072 (West,

Westlaw through Ch. 46, 2015 R.S.).

       A.     Applicable Law

        Article 38.072 provides that outcry statements meeting the article's requirements

are not inadmissible because of the hearsay rule. Id. The article requires the trial court

to hold a hearing regarding reliability prior to admitting outcry testimony.       See id.

Generally, in order to complain about non-compliance with article 38.072, a defendant

must preserve the issue for appeal by making an objection in the trial court. TEX. R. APP.

P. 33.1(a); Long v. State, 800 S.W.2d 545, 548 (Tex. Crim. App. 1990) (per curiam); Zarco

v. State, 210 S.W.3d 816, 829 (Tex. App.—Houston [14th Dist.] 2006, no pet.); see also

Gabriel v. State, 973 S.W.2d 715, 719 (Tex. App.—Waco 1998, no pet.) (“[A]fter a

hearsay objection is made, the State has the burden to show it has complied with all the

requirements listed in article 38.072.”).

       Torres did not object to the outcry statement during trial. The State referenced

the outcry statement in its opening statement, and G.T.’s therapist testified to the outcry

statement without objection.     Torres cited to an instance in the record in which he


                                            8
objected to hearsay; however, the objection was unrelated to the outcry statement at

issue. The following exchange occurred:

       State:      And just from—You were, obviously, not there at the time of her
                   admission, but from your review of the records, what was your
                   understanding of the reason she was brought to Cedar Crest
                   that day.

       Witness:    What I see is that she was brought due to aggressive behavior,
                   and it does say secondary—

       Defense:    Judge, I would object. At this time she’s reading from the
                   records. It’s hearsay. She didn’t make the records.

It is clear from the context of Torres’s hearsay objection that it was not made to the outcry

statement, but was instead made to G.T.’s medical records regarding her admission to

the facility, a topic unrelated to her subsequent outcry.

       Accordingly, we find that Torres did not adequately apprise the trial court of the

nature of his complaint and, thus, did not preserve his complaint for appellate review. See

TEX. R. APP. P. 33.1(a); Long, 800 S.W.2d at 548; Zarco, 210 S.W.3d at 828–29.

       We overrule Torres’s second issue.

                                IV.    CUMULATIVE ERROR

       By his third issue, Torres contends that he was denied a fair trial based on the

“cumulative errors” in the previously addressed issues. Torres’s argument fails because

we have determined that the trial court did not commit error at trial. See Chamberlain v.

State, 998 S.W.2d 230, 238 (Tex. Crim. App. 1999) (noting that there is “no authority

holding that non-errors may in their cumulative effect cause error”). We overrule Torres’s

third issue.



                                             9
                                   V.      CONCLUSION

       We affirm the judgment of the trial court.



                                                        NELDA V. RODRIGUEZ
                                                        Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 1st
day of September, 2015.




                                            10